


110 HR 4928 IH: Fountain Creek Watershed Feasibility

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4928
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Udall of Colorado
			 (for himself and Mr. Salazar)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Chief of Engineers to conduct a
		  feasibility study relating to the construction of a multipurpose project in the
		  Fountain Creek watershed located in the State of Colorado.
	
	
		1.Short titleThis Act may be cited as the
			 Fountain Creek Watershed Feasibility
			 Study Act of 2007.
		2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)StateThe
			 term State means the State of Colorado.
			(2)WatershedThe
			 term watershed means the Fountain Creek watershed that is located
			 in the State.
			3.Feasibility study
			 relating to the watershed
			(a)Study
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Chief of Engineers shall complete a study to determine the
			 feasibility of constructing a multipurpose water resources project. The project
			 shall—
					(A)be located in the
			 watershed;
					(B)consist of—
						(i)one
			 or more dams or other structures, other facilities, or management activities;
			 or
						(ii)one
			 or more other reservoirs that are to be located on-channel or off-channel of
			 the watershed; and
						(C)be designed with
			 respect to the area that is located in the watershed and the Arkansas River
			 Valley of the State and any residential or commercial activity in the watershed
			 and the Arkansas River Valley of the State—
						(i)to
			 provide more reliable flood control;
						(ii)to
			 provide better sediment control;
						(iii)to
			 increase the supply of water through the reuse of water or other means;
						(iv)to
			 improve the quality of water; and
						(v)to
			 conserve fish and wildlife that are, and preserve the ecosystem that is,
			 located in close proximity to the location of the project.
						(2)Consideration of
			 prior reportsIn conducting the study under paragraph (1), the
			 Chief of Engineers shall take into consideration—
					(A)the report
			 entitled Supplemental Report on Fountain Reservoir and Reevaluation of
			 Report on Review Survey for Flood Control and Allied Purposes, Arkansas River
			 and Tributaries Above John Martin Dam, Colorado, prepared by the Corps
			 of Engineers, and dated May 15, 1970; and
					(B)the study
			 entitled, The Fountain Creek Watershed Study, prepared by the
			 Corps of the Engineers.
					(3)Effect on other
			 studiesIn conducting the study under paragraph (1), the Chief of
			 Engineers shall conduct the study independently from, and shall not affect, any
			 other study relating to—
					(A)the Fountain Creek
			 watershed;
					(B)the
			 Fryingpan-Arkansas Project of the State; or
					(C)the proposed
			 Southern Delivery System Project.
					(b)ReportNot
			 later than 60 days after the date on which the Chief of Engineers completes the
			 feasibility study under subsection (a), the Chief of Engineers shall submit to
			 the President, the President pro tempore of the Senate, and the Speaker of the
			 House of Representatives, a report on the results of the study.
			
